DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/17/2019, in which, claims 1-20, are pending. Claim 1 is independent. Claims 1-20, are dependent.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: execution control unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 execution control unit of claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

6.	Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of “execution control unit” claims 1-20.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation(s) “execution control unit” claims 1-20, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the execution control”  claims 1-20.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the claimed structure detailed above. For the present examination, the Examiner has afforded the claims the Broadest Reasonable Interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chng et al. (USPAP 2014/003684).

Referring to claim 1, Chung teaches  a control device, ([as shown in fig 1]),  comprising: an execution control unit ([100 [i.e. server] of fig 1]), see 0033 and 0064) that performs control to execute specific processing, ([the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), based on information posted by a user in a talk room in which each of a plurality of participating users is able to post and view information, ([0033] the messenger on-air service system 100 may refer to a messenger server enabling transmission and reception of a message or data in real time between terminals having a messenger application installed the messenger server may be any combination of hardware and software elements configured to support the communications with the event creator 101 and the users 102]), see also ([0037] the chat room generation unit 230 may create an event chat room, which a plurality of users 102 establishing a relationship with the official account of the event creator 101 participate in, based on a request of the event creator 101, that is managed or executed by a computer system  100 of fig 1]),
wherein the execution control unit ([executed by a computer system  100 of fig 1, performs to control the system]), provides notification (via chat room screen 610 of fig 6) regarding execution of the specific processing to only some of the plurality of users according to predetermined conditions, ([server 100 of fig 1, as an execution control unit, the event creator 101 of fig 1, with the plurality of users 102 of fig 1, and the 

Referring to claim 2, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064]), that performs control to execute specific processing, ([the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the predetermined conditions are that a content of the notification is a content other than a content indicating start of execution or completion of execution of the specific processing, and the execution control unit posts the notification to the talk room in a case where the content of the notification is the content indicating start of execution or completion of execution of the specific processing, ([0033] the messenger on-air service system 100 may refer to a messenger server enabling transmission and reception of a message or data in real time between terminals having a messenger application installed, the messenger server may be any combination of hardware and software elements configured to support the communications with the event creator 101 and the users 102]).



Referring to claim 3, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the predetermined conditions are set by a combination of a content of the notification (screen display 610, as a notification means]) and some of the users to whom the notification is to be provided, ([see 0046, a scheduled or expected event finish time may be displayed as on-air information on the event currently in progress]).

Referring to claim 4, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the specific processing is processing executed by an external apparatus, and the predetermined conditions are that the content of the notification is a content indicating that an operation of the external apparatus is required and some of 

Referring to claim 5, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the predetermined relationship is that a distance from the external apparatus is equal to or less than a predetermined value, and some of the users are users whose distances from the external apparatus are equal to or less than the predetermined value. [0029] A chat room may be generated for a user participation event in a communication tool (hereinafter, referred to as a "messenger")  to provide a one-to-n (where n is any whole number greater than or equal to one) message transmission and reception system, and also to provide an event creator with an interface for managing the chat room, see 0029]). 

Referring to claim 6, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the predetermined relationship is that association with the external apparatus is registered in advance, and some of the users are users associated with the external apparatus, ([ as shown in fig 1 arrows indicate data is being transmitted and 

Referring to claim 7, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the predetermined conditions are that the content of the notification is a content regarding processing to be executed before processing in the external apparatus and some of the users are users who post information for giving an instruction to execute the specific processing, ([0033] the messenger on-air service system 100 may refer to a messenger server enabling transmission and reception of a message or data in real time between terminals having a messenger application installed. It can be appreciated that the messenger server may be any combination of hardware and software elements configured to support the communications with the event creator 101 and the users 102]).

Referring to claim 8, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein, in a case where there are a plurality of users of notification destinations of the notification regarding execution of the specific processing, the execution control unit posts the notification regarding execution of the specific processing to another talk room in which only the users of the notification destinations 

Referring to claim 9, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein, in a case where there are a plurality of users of notification destinations of the notification regarding execution of the specific processing, the execution control unit posts the notification regarding execution of the specific processing to another talk room in which only the users of the notification destinations participate,( [0033] the messenger on-air service system 100 may refer to a messenger server enabling transmission and reception of a message or data in real time between terminals having a messenger application installed. It can be appreciated that the messenger server may be any combination of hardware and software elements configured to support the communications with the event creator 101 and the users 102).

Referring to claim 10, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein, in a case where there are a plurality of users of notification destinations of the notification regarding execution of the specific processing, the execution control unit posts the notification regarding execution of the specific 

Referring to claim 11, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein, in a case where there are a plurality of users of notification destinations of the notification regarding execution of the specific processing, the execution control unit posts the notification regarding execution of the specific processing to another talk room in which only the users of the notification destinations participate, ([ see 0046, a chat room screen 610 displaying a chat between an account involved in an event among official accounts registered on the friend list of the user]).

Referring to claim 12, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein, in a case where there are a plurality of users of notification destinations of the notification regarding execution of the specific processing, the 

Referring to claim 13, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein another talk room is dynamically generated due to posting of information for giving an instruction to execute the specific processing, ([server 100 of fig 1, as an execution control unit, the event creator 101 of fig 1, with the plurality of users 102 of fig 1, and the interface 210 of fig 2, is configured to provide an event list executed in the event chat room 230 of fig 2, to provide event status information at least one of an event title, a number of event messages sent by the event creator 101, a number of reply messages received from at least one of the plurality of users, 102 of fig 1, a desired number of participants, a number of participants in real time, an event start 

Referring to claim 14, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein some of the users are users who post information for giving an instruction to execute the specific processing, ([a number of participants in real time, an event start time, and an event end time for each event [i.e. plurality of users predetermined specific conditions] see 0033 and 0046]).

Referring to claim 15, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the specific processing is processing executed by an external apparatus, ([see 0032In FIG. 1, arrows indicate data is being transmitted and received using a wire-based or wireless network between a terminal of the event creator 101]), and the execution control unit provides notification regarding execution of the specific processing to only a user who posts information in a case where a distance from the external apparatus is equal to or less than a predetermined value, and posts notification regarding execution of the specific processing to the talk room in a case where the distance from the external apparatus is greater than the predetermined value, ([interface 210 of fig 2, is configured to provide an event list executed in the event chat room 230 

Referring to claim 16, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the specific processing is scanning processing for reading an image from a document, and the predetermined conditions are that a content of the notification is relevant to the scanning processing. ([interface 210 of fig 2, is configured to provide an event list executed in the event chat room 230 of fig 2, to provide event status information at least one of an event title, a number of event messages sent by the event creator 101, a number of reply messages received from at least one of the plurality of users, 102 of fig 1, a desired number of participants, a number of participants in real time, an event start time, and an event end time for each event [i.e. plurality of users predetermined specific conditions], see 0033 and 0046]).

Referring to claim 17, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, 

Referring to claim 18, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), wherein the execution control unit also provides the notification to the users other than some of the plurality of users in a case where processing corresponding to the notification is not performed by some of the users even though a second threshold value time has passed, ([0046] fig. 6 illustrates a chat room screen 610 displaying a chat between an account involved in an event among official accounts registered on the friend list of the user]).

Referring to claim 19, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air 

Referring to claim 20, Chung teaches a control device, ([as shown in fig 1]), comprising: an execution control unit ([100 of fig 1], see 0064, and the messenger on-air service system i.e. a controller 100 of fig 1, may include a processor for implementing, see 00640]), a non-transitory computer readable medium storing a control program causing a computer to function as: the control device, ([computer-readable media including program instructions to implement various operations embodied by a computer]).

Conclusion
Examiner Notes: The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the 
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677